DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-7, 11-14, 18, 19, 22, 23, 25-27, 29, and 30, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicants amendments and/or remarks mailed on 02/17/2022, the prior art references (Choi and Wong) does not teach the at least indicated portion of the at least claim of A method comprising: receiving, by a user equipment, positioning configuration information from a base station or location server while in a radio resource control connected mode; receiving, by the user equipment, a suspend identification via a radio resource control suspend or release procedure, wherein the suspend identification is reserved for positioning when the user equipment is in a radio resource control idle or inactive mode; transitioning to the radio resource control idle or inactive mode, while saving said positioning configuration information; receiving, by the user equipment in the radio resource control idle or inactive mode, a paging message comprising an indication to perform positioning measurement; receiving a reference signal for positioning from the base station; performing positioning measurements based at least in part on the positioning configuration information and the reference signal, while in the radio resource control idle or inactive mode; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645